92 F.3d 1185
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nelda ENRIQUEZ, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-5347.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1996.

Before:  GUY, RYAN, and SUHRHEINRICH, Circuit Judges.

ORDER

1
This is a direct appeal from a judgment dismissing a motion to vacate sentence, filed pursuant to 28 U.S.C. § 2255.  This matter is presently before the court for consideration of a motion to remand filed by counsel for the respondent United States.  Counsel suggests that petitioner Enriquez should have received an evidentiary hearing on a Sixth Amendment claim based on an alleged failure of her trial counsel to tell her of a possible plea bargain shortly before her criminal trial.  See Turner v. Tennessee, 858 F.2d 1201, 1205 (6th Cir.1988), cert. granted and judgment vacated on other grounds, 492 U.S. 902 (1989).  In addition, Enriquez has assigned as error the failure of the district court to afford her an evidentiary hearing on her motion to vacate sentence.


2
Upon consideration of the foregoing, the district court's judgment is VACATED and the cause is REMANDED IN ITS ENTIRETY for further proceedings including, but not necessarily limited to, the aforementioned Sixth Amendment claim.  Rule 9(b)(3), Rules of the Sixth Circuit.